Citation Nr: 1012550	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-29 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Whether the rating reduction from 40 percent to a 
noncompensable rating for prostate cancer, effective 
February 1, 2009, was proper.

2.  Entitlement to an increased rating for prostate cancer 
for the period from February 1, 2009.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty 
from August 1960 to May 1964 and from February 1965 to 
January 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of adverse determinations, dated in December 2005 
and in July 2008, of a Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2008, the Veteran withdrew his request for a hearing 
before the Board.

In February 2009, the Board remanded the case to the RO for 
additional development.  The Board requested a VA 
examination to determine the currently level of severity of 
the Veteran's residuals from prostate cancer.  That 
examination occurred in March 2009.  The Board has reviewed 
the report of the examination which the Board finds in 
compliance with 38 C.F.R. § 3.159(c) (4), that is, 
sufficient competent medical evidence to make a fully 
informed decision on the claim.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of new and material evidence to reopen claims for 
service connection for a skin condition, loss of balance, 
hemorrhoids, joint pain, a digestive problem, tinnitus 
(claimed as "ringing ears"), stiff neck, lethargy/fatigue 
disorder and a sleep disorder to include as secondarily 
caused by the service connected prostate cancer have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  





FINDINGS OF FACT

1. In a rating decision in November 2000, the RO granted 
service connection for prostate cancer, associated with 
herbicide exposure, and granted a 100 percent rating under 
Diagnostic Code 7528, effective October 27, 1999.

2. By a letter dated in August 2005, the RO proposed to 
reduce the 100 percent rating for prostate cancer.

3. In a rating decision dated in December 2005, the RO 
implemented the rating reduction from 100 percent to 40 
percent for prostate cancer, effective March 1, 2006; at the 
time, the evidence of record revealed that prostate cancer 
was in remission, and that his primary residual consisted of 
urinary urgency involving urinating every 2 hours during the 
day and every half hour to 2 hours at night without the need 
for absorbent pads.

4. In supplemental statements of the case dated in March 
2008 and July 2008, and by a letter dated in July 2008, the 
RO proposed to reduce the 40 percent rating for prostate 
cancer.

5. In a supplemental statement of the case in November 2008, 
the RO implemented the rating reduction from 40 percent to 
noncompensable for prostate cancer, effective February 1, 
2009; the evidence of record at the time did not show 
improvement in the prostate cancer residuals.

6. Residuals of prostate cancer since February 1, 2009 are 
manifested predominantly by voiding dysfunction with daytime 
voiding every 1-2 hours, and awakening to void 4 times a 
night, without a requirement of an appliance or absorbent 
materials; there was no evidence of local reoccurrence or 
metastasis of the prostate cancer.




CONCLUSIONS OF LAW

1. The criteria for restoration of a 40 percent rating for 
residuals of prostate cancer have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 4.115b, 
Diagnostic Code 7528, Note (2009).

2. The criteria for a rating in excess of 40 percent for 
prostate cancer for the period from February 1, 2009 have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7528 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
and implemented in part at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate the 
claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when 
VA receives a complete or substantially complete application 
for benefits, it will notify the claimant of the following: 
(1) any information and medical or lay evidence that is 
necessary to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what 
portion of the information and evidence the claimant is to 
provide.

Also, the VCAA notice requirements apply to all five 
elements of a service connection claim.  The five elements 
are: 1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a rating reduction case, the notice provisions of 38 
C.F.R. § 3.105(e), which provide that where the reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction of compensation payments currently being made, a 
rating proposing the reduction will be prepared setting 
forth all material facts and reasons.  The veteran will be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  And if additional evidence is not received 
within that period, final rating action will be taken and 
the award will be reduced effective the last day of the 
month in which a 60-day period from the date of notice to 
the veteran of the final rating action expires.

Where as here, the notice provisions of the rating reduction 
essentially mirror the notice requirements of the VCAA, and 
as the Veteran has been afforded the procedural safeguards 
of due process, further procedural due process on the rating 
reduction is not implicated.

In a claim for increase, the VCAA notice requirements are 
the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as 
requiring generic claim-specific notice and rejecting 
Veteran-specific notice as to effect on daily life and as to 
the assigned or a cross-referenced Diagnostic Code under 
which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letters, 
dated in March 2006 and in May 2008.  The notice included 
the type of evidence needed to substantiate the claims for 
increase, namely, evidence that the symptoms had increased.

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records or with his authorization VA would obtain any 
non-Federal records on his behalf.  The notice included the 
provisions for the effective date of a claim and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473, 484-86 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. 
Cir. 2009) (evidence demonstrating a worsening or increase 
in severity of a disability and the effect that worsening 
has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, private treatment records, and VA records 
and afforded the Veteran a VA examination in March  2009.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 

VA records show that in September 1999, a pathology report 
revealed prostatic carcinoma which has been treated by 
androgen deprivation therapy and radiation therapy.

In a rating decision in November 2000, the RO granted 
presumptive service connection for adenocarcinoma of the 
prostate, and awarded a 100 percent rating under Diagnostic 
Code 7528, effective October 27, 1999.

In August 2005, the RO proposed to reduce the rating for 
prostate cancer to 40 percent.  In a rating decision in 
December 2005, the RO implemented the reduction to 40 
percent for prostate cancer, effective March 1, 2006.  The 
reduction to 40 percent was based on the absence prostate 
cancer or treatment therefor, and the 40 percent was 
assigned based on the report of a July 2005 VA fee basis 
examination, which noted that he had urinary frequency as a 
residual, with the need to urinate every two hours during 
the day, and every half hour to 2 hours during the evening; 
he denied requiring the use of absorbent pads.

By supplemental statements of the case in March 2008 and in 
July 2008, and in correspondence in July 2008, the RO 
proposed to reduce the rating for residuals of prostate to 
zero percent based on improvement.  The RO explained that in 
July 2006, the Veteran reported stable voiding and the 
Veteran's condition was characterized as stable.

In a supplemental statement of the case in November 2008, 
the RO implemented the reduction of residuals of prostate 
cancer to a noncompensable disability rating, effective 
February 1, 2009.

In February 2009, the Board denied entitlement to 
restoration of the 100 percent rating for prostate cancer, 
and denied entitlement to an increased rating for the period 
from March 1, 2006, to February 1, 2009.  The Board remanded 
the matter of entitlement to restoration of the 40 percent 
rating.

A.  Restoration

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, prostate 
cancer is rated 100 percent following surgery with a 
mandatory VA examination at the expiration of six months 
following the end of active therapy.  Any change in the 
rating based on the examination is subject to the provisions 
of 38 C.F.R. § 3.105(e) (procedural due process for a rating 
reduction).  If there has been no local reoccurrence or 
metastasis, the disability is rated as voiding dysfunction 
or renal dysfunction, whichever is predominant.

Pursuant to 38 C.F.R. § 3.105(e) where a reduction in the 
rating for a service-connected disability is considered 
warranted and the lower rating would result in a reduction 
of compensation, a rating proposing the reduction will be 
prepared setting forth all material facts and reasons.  The 
Veteran will be notified at his latest address of record of 
the contemplated action and furnished detailed reasons and 
will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at the present level.  A final rating action will 
reduce the compensation effective the last day of the month 
in which a 60-day period from the date of notice to the 
Veteran of the final rating action expires.

By supplemental statements of the case in March 2008 and in 
July 2008, and in correspondence in July 2008, the RO 
proposed to reduce the rating for residuals of prostate 
cancer to zero percent based on improvement.  The RO 
explained that in July 2006, the Veteran reported stable 
voiding and the Veteran's condition was characterized as 
stable.

In a letter in July 2008, the RO notified the Veteran of the 
proposal to reduce the rating and provided the Veteran a 
copy of the supplemental statement of the case containing 
the proposed reduction.  The Veteran was afforded the 
opportunity for a hearing and to present evidence within 60 
days to show that the rating should not change. 

After the termination of the 60-day period, in a 
supplemental statement of the case in November 2008, the RO 
implemented the reduction of residuals of prostate cancer to 
a noncompensable disability rating, effective February 1, 
2009.
The RO finalized the rating reduction, effective the last 
day of the month in which the 60-day period from the date of 
notice to the Veteran of the final rating action expired, 
that is, January 31, 2009, (the 60-day period from the date 
of notice in July 2006 of the final rating action, expired 
during the month of September 2006).  Under 38 C.F.R. § 
3.31, payment of monetary benefits may not be made for any 
period prior to the first day of the calendar month 
following the month in which the award became effective.  
Thus, the 20 percent rating became effective January 31, 
2009, but payment may not start until February 1, 2009.

For the reasons stated, the RO complied with the procedural 
due process requirements of 38 C.F.R. § 3.105(e), pertaining 
to notice of and reasons for a proposed rating reduction, 
notice of a final rating reduction, and the prospective 
assignment of an effective date, following the expiration of 
the 60-day from the date of notice to the Veteran of the 
final rating action.

With respect to whether the evidential requirements for 
reducing the evaluation have been met, the Board notes that 
the provisions of 38 C.F.R. § 3.344(a), regarding 
stabilization of disability ratings, are not for 
application, since the Veteran's 40 percent evaluation had 
not been in effect for a period of five years or more.  See 
38 C.F.R. § 3.344(c); Brown v. Brown, 5 Vet. App. 413, 418 
(1993).

Where a disability has not become stabilized and is likely 
to improve, reexaminations disclosing improvement, physical 
or mental, in this disability will warrant a reduction in 
rating.  38 C.F.R. § 3.344(c).

The record shows that the RO reduced the evaluation assigned 
the residuals of prostate cancer to noncompensable based 
primary on a July 2006 treatment record noting that the 
condition was "stable."  The Board notes, however, that 
"stable" does not necessarily imply that the disorder has 
improved, and can instead mean that the disorder has not 
become worse.  The entry notably did not describe the 
Veteran's actual urinary frequency.

The other treatment records on file similarly do not record 
the Veteran's urinary frequency.  Notably, however, a May 
2008 entry did indicate that the Veteran was complaining of 
urinary incontinence.  

The Board notes that shortly after the reduction, the 
Veteran attended a VA examination demonstrating a 
noncompensable level of urinary frequency.  The Board has no 
doubt that the Veteran's urinary frequency had continued 
throughout the relevant period.

In this case, the evidence during the pertinent period 
showed that the Veteran continued to experience urinary 
frequency, and none of the evidence actually showed 
improvement.  Improvement in the residuals was not shown at 
the time of the decision which reduced the evaluation 
assigned the disability.

Accordingly, the Board concludes that restoration of the 40 
percent evaluation for prostate cancer is warranted. 

Rating From February 1, 2009

Rating Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, 
a practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

As noted, the Veteran's disability, residuals of prostate 
cancer, is rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  There are also 
rating criteria for genitourinary disabilities that may be 
relevant.

For urinary tract infection, the criteria for a separate 
compensable rating, or 10 percent, are long-term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management.  A maximum 30 percent 
rating is assigned for recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than 
two time/year), and/or requiring continuous intensive 
management. 38 C.F.R. § 4.115a.

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding. 38 C.F.R. § 4.115a.  These criteria are 
further described as follows.

For continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence, the 
criterion for 40 percent is the requirement of the wearing 
of absorbent materials which must be changed 2-4 times per 
day.  The highest rating of 60 percent requires the use of 
an appliance or the wearing of absorbent materials which 
must be changed more than 4 times per day.  38 C.F.R. § 
4.115a.

For urinary frequency, the criteria for 10 percent are 
daytime voiding interval between two and three hours, or 
awakening to void two times per night.  A 20 percent rating 
is assigned for daytime voiding interval between one and two 
hours, or awakening to void three to four times per night.  
A maximum 40 percent rating is assigned for daytime voiding 
interval less than one hour or awakening to void five or 
more times per night.  38 C.F.R. § 4.115a.

For obstructed voiding, the criteria for a 10 percent rating 
are marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or 
combination of the following: (1) post void residuals 
greater than 150 cc., (2) uroflowmetry, with markedly 
diminished peak flow rate (less than 10 cc/sec.), (3) 
recurrent urinary tract infections secondary to obstruction, 
and (4) stricture disease requiring periodic dilatation 
every 2 to 3 months.  A maximum 30 percent rating is 
assigned for urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a

Under 38 C.F.R. § 4.115, a 60 percent rating for renal 
dysfunction requires constant albuminuria with some edema; 
or, definite decrease in kidney function; or hypertension at 
least 40 percent disabling under Diagnostic Code 7101.

Pursuant to the Board's remand, the Veteran underwent a VA 
examination in March 2010.  At that time, his main 
complaints were urinary frequency and dribbling.  He had a 
frequency of 1-2 hours and a night time frequency of 4 
voidings per night.

He had no symptoms of urgency, hesitancy, weak or 
intermittent streams, straining, hematuria, retention, 
discharge, or renal colic.

He also had no history of urinary tract infections, 
obstructive voiding, urinary tract stones, renal dysfunction 
or failure, or acute nephritis.  The Veteran did complain of 
erectile dysfunction.

On examination, the Veterans, bladder, anus, rectum, and 
urethra were normal.  There were no signs of sensory 
deficits or edema.  The examiner noted his PSA in September 
2007 was 0.16.  

The Board notes generally, the Veteran's PSA has fluctuated 
from a low of 0.16 in July 2006 and September 2007 to a high 
of .23 in October 2008 with normal values of the laboratory 
set at 0.00-4.00

The Veteran, in a statement dated in January 2010, asserts 
his daytime frequency averaged overall once every two hours, 
but the frequency in the morning is every half hour for the 
first 5 to 6 hours he is awake until he "stabilizes."  Lying 
down also seems to exacerbate the problem.  He says at 
night, he has a voiding frequency of every half hour.  He 
also stated that the stream is inconsistent; sometimes it is 
weak and at other times, it is fair.

For the period beginning February 1, 2009, the objective 
medical evidence as shown on a VA examination does not 
support assignment of a rating in excess of 40 percent 
rating for voiding dysfunction, namely, voiding requiring 
the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times a day.  
The Board acknowledges that the Veteran has described a 
pattern during the day where the Veteran has more frequency 
during the morning, but less as the day proceeds.  
Nevertheless, the Veteran does not require the use of 
absorbent materials and does not claim to require an 
appliance. 

The Board points out that a rating higher than 40 percent is 
not available for urinary frequency or obstructed voiding.

In a similar manner, there is no evidence of a renal 
dysfunction, that is, constant albuminuria with some edema; 
definite decrease in kidney function; or hypertension.  
There is no evidence that the prostate cancer has recurred 
or metastized.

It is noted that any erectile dysfunction has already been 
evaluated under its own diagnostic code and to separately 
rate erectile dysfunction as a neurologic manifestation 
under Diagnostic Code 7528 would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14.

In a similar manner, the Veteran has asserted other 
disabilities and symptoms that he attributes to prostate 
cancer and treatment, that is, a skin condition, loss of 
balance, hemorrhoids, joint pain, a digestive problem, 
tinnitus (claimed as "ringing ears"), stiff neck, a 
lethargy/fatigue disorder, and a sleep disorder.  As 
explained above, the Board notes that such disabilities have 
been the subject of other rating decisions which are now 
final and to the extent the Veteran is claiming new and 
material evidence to reopen the claims for service 
connection, these claims are referred to the RO for 
appropriate action.

Thus, the Board has considered the application of other 
diagnostic codes in order to afford the Veteran a higher 
rating but does not find any raised by the medical evidence.

In sum, the evidence does not support assignment of a rating 
higher than 40 percent for the residuals of prostate cancer.  
38 C.F.R. § 4.3.

The Board has reviewed the record, but finds that the 
evidence does not support assignment of a rating in excess 
of 40 percent during any discrete period involved in this 
appeal. 


Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service for a 
rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

The 40 percent rating for prostate cancer is restored, 
effective the date of the reduction. 

An evaluation in excess of 40 percent for the period 
beginning February 1, 2009, for prostate cancer is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


